Citation Nr: 0728572	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-34 672	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota, wherein the RO denied service connection for mood 
disorder, claimed as mental illness.


REMAND

The veteran was seen for depression in January 1961 during 
his active service.  The veteran's service medical records 
indicate 2 to 3 visits to the Mental Hygiene Division, at 
Lackland Air Force Base, in San Antonio, Texas.  Such records 
are not included amongst the veteran's service medical 
records.  An effort to obtain such records should be made.  

In addition to in-service mental illness symptoms, the 
veteran has presented private medical records from 1969 
through 2003 indicating treatment for psychological problems.  
He also contends that he sought private treatment in 1970, 
however, such medical files have been destroyed by the 
hospital.  To properly adjudicate the veteran's claim an 
examination and opinion to assess the etiology of his 
disability are necessary.  38 U.S.C.A. § 5103A. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Request the veteran's mental health 
clinical records covering evaluation 
and/or treatment at Mental Hygiene 
Division at Lackland USAF Base in San 
Antonio, Texas, specifically from January 
1961.

2. The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his mental disorder.  The 
examiner should diagnose the current 
mental disorder, and offer an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that there were manifestations 
of this mental disorder while the veteran 
was on active duty.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All findings and 
conclusions should be affirmatively 
stated and explained, and the rationale 
for any opinion expressed should be 
included in the examination report.

3. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





